IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39923

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 727
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 21, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JULIAN HERNANDEZ, aka JULIAN                     )     THIS IS AN UNPUBLISHED
GARCIA HERNANDEZ,                                )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael R. McLaughlin, District Judge.

       Judgment of conviction and unified sentence of thirty years, with a minimum
       period of confinement of ten yeras, for trafficking in methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before GRATTON, Chief Judge; LANSING, Judge;
                                    and MELANSON, Judge

PER CURIAM
       Julian Hernandez was convicted of trafficking in methamphetamine, Idaho Code §§ 37-
2732B(a)(4), 18-204. The district court sentenced Hernandez to a unified term of thirty years,
with a minimum period of confinement of ten years. Hernandez appeals, contending that his
sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hernandez’s judgment of conviction and sentence are affirmed.




                                                   2